                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROGER LAMAR WILLIAMS II,                             CASE NO. C18-1170-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    CITY OF SEATTLE, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Plaintiff filed a 42 U.S.C. § 1983 civil
18   rights complaint against Defendants. (Dkt. No. 3.) On August 29, 2018, the Court declined to
19   serve Plaintiff’s complaint but granted him leave to file an amended complaint. (Dkt. No. 4.)
20   Any amended complaint was due within 30 days after the Court’s order was issued. (Id.) Plaintiff
21   has not filed an amended complaint. Plaintiff is ORDERED to show cause why his claims should
22   not be dismissed for failure to prosecute. Plaintiff shall file a response with the Court within 14
23   days from the issuance of this order.
24          \\
25          \\
26          \\


     MINUTE ORDER
     C18-1170-JCC
     PAGE - 1
 1        DATED this 2nd day of November 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1170-JCC
     PAGE - 2
